UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 7-31 Date of reporting period: 4-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2015 Portfolio Fund April 30, 2012 LIVESTRONG 2015 Portfolio - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS — 41.6% NT Core Equity Plus Fund Institutional Class $ NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.2% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 8.5% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.5% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 6.2% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $792,311,104) OTHER ASSETS AND LIABILITIES† 21 TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. LIVESTRONG 2015 Portfolio - Schedule of Investments APRIL 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open.Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2015 Portfolio - Schedule of Investments APRIL 30, 2012 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the nine months ended April 30, 2012 follows: July 31, 2011 April 30, 2012 Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Core Equity Plus Fund Institutional Class — $ $
